       Case 1:19-cv-00059-SHR Document 51 Filed 03/31/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HADDRICK BYRD,           :                Civil No. 1:19-CV-00059
                         :
        Plaintiff,       :
                         :
         v.              :
                         :
SUPERINTENDENT BRITTAIN, :
et al.,                  :
                         :
        Defendants.      :               Judge Sylvia H. Rambo

                                 ORDER

     AND NOW, in accordance with the Court’s accompanying memorandum, IT

IS HEREBY ORDERED THAT:

     1. The Plaintiff’s objections to the report and recommendation of the
        magistrate judge (Doc. 49) are OVERRULED;

     2. The report and recommendation of the magistrate judge (Doc. 48) is
        ADOPTED in its entirety;
     3. Defendants’ motion for summary judgment (Doc. 39) is
        GRANTED; and

     4. The Clerk of Court is DIRECTED to close this case.


                                          /s/ Sylvia H. Rambo
                                          SYLVIA H. RAMBO
                                          United States District Judge


Dated: March 31, 2021
